990 A.2d 639 (2010)
201 N.J. 280
DAVANNE REALTY, Plaintiff-Appellant,
v.
EDISON TOWNSHIP, Defendant-Respondent.
A-25 September Term 2009.
Supreme Court of New Jersey.
Argued February 1, 2010.
Decided March 17, 2010.
Steven R. Irwin, West Orange, argued the cause for appellants (The Irwin Law Firm, attorneys).
Martin Allen, Warren, argued the cause for respondent (DiFrancesco, Bateman, Coley, Yospin, Kunzman, Davis & Lehrer, attorneys).
Julian F. Gorelli, Senior Deputy Attorney General, argued the cause for Attorney General of New Jersey (Paula T. Dow, Attorney General, attorney; Melissa H. Raksa, Assistant Attorney General, of counsel).
PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons set forth in Judge Grall's thorough and thoughtful opinion. Davanne Realty v. Edison Twp., 408 N.J.Super. 16, 972 A.2d 1164 (2009).
*640 For affirmanceChief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO and HOENS7.
OpposedNone.